Appeal from a judg*1462ment of the Monroe County Court (Frank E Geraci, Jr., J.), rendered May 21, 2008. The judgment convicted defendant, upon a jury verdict, of criminal contempt in the first degree and harassment in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of criminal contempt in the first degree (Penal Law § 215.51 [b] [v]) and harassment in the second degree (§ 240.26 [1]). Defendant failed to preserve for our review his contention that he was deprived of a fair trial based on prosecutorial misconduct during summation (see People v Mc-Eathron, 86 AD3d 915, 916 [2011]; People v Lyon, 77 AD3d 1338, 1339 [2010], lv denied 15 NY3d 954 [2010]). Specifically, defendant either failed to object to the alleged instances of misconduct (see People v Paul, 78 AD3d 1684, 1684-1685 [2010], lv denied 16 NY3d 834 [2011]), or his objections thereto “were merely general objections without a specified basis” (People v Beggs, 19 AD3d 1150, 1151 [2005], lv denied 5 NY3d 803 [2005]; see People v Parks, 66 AD3d 1429, 1430 [2009], lv denied 14 NY3d 804 [2010]; see generally People v Romero, 7 NY3d 911, 912 [2006]). In any event, defendant’s contention is without merit. The majority of the comments in question were within “ ‘the broad bounds of rhetorical comment permissible’ ” during summations (People v Williams, 28 AD3d 1059, 1061 [2006], affd 8 NY3d 854 [2007], quoting People v Galloway, 54 NY2d 396, 399 [1981]), and they were “either a fair response to defense counsel’s summation or fair comment on the evidence” (McEathron, 86 AD3d at 916 [internal quotation marks omitted]). “Even assuming, arguendo, that some of the prosecutor’s comments were beyond those bounds, we conclude that they were not so egregious as to deprive defendant of a fair trial” (id.). Present — Scudder, EJ., Centra, Lindley, Sconiers and Martoche, JJ.